Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 1 of 30 PageID #: 5092




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  GINA PIKE,                         )
                    Plaintiff,       )
                                     )
  v.                                 )         Civil No. 4:17-cv-772
                                     )
  HARTFORD LIFE AND                  )
  ACCIDENT INSURANCE                 )
  COMPANY,                           )
                 Defendant.          )

       DEFENDANT HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY’S
               OBJECTION TO REPORT AND RECOMMENDATION


                                         Jodi W. Dishman
                                         Lead Attorney
                                         Texas State Bar No.: 24062700
                                         Oklahoma State Bar No.: 20677
                                         McAfee & Taft A Professional Corporation
                                         10th Floor, Two Leadership Square
                                         211 North Robinson
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 235-9621
                                         Facsimile: (405) 235-0439
                                         E-mail: jodi.dishman@mcafeetaft.com

                                         and

                                         Anna E. Imose
                                         Oklahoma State Bar No.: 32021
                                         McAfee & Taft A Professional Corporation
                                         Williams Center Tower II
                                         Two West Second Street, Suite 1100
                                         Tulsa, OK 74103
                                         Telephone: (918) 587-0000
                                         Facsimile: (918) 574-3031
                                         E-mail: anna.imose@mcafeetaft.com

                                         COUNSEL FOR DEFENDANT
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 2 of 30 PageID #: 5093




                                                    TABLE OF CONTENTS

  PRELIMINARY STATEMENT .....................................................................................................1

  OBJECTIONS ............................................................................................................... 2

      I. The R&R fails to follow long-standing ERISA principles and the plan language which
         leads to erroneous findings of fact and legal conclusions....................................................2

                a. The R&R errs in applying the treating physician rule and giving deference to
                   Pike’s treating physician over independent reviewing physicians ..........................2

                b. The R&R improperly relies on outdated records for its conclusion on present
                   disability ...................................................................................................................6

                c. The R&R wrongly relies on subjective complaints by the Plaintiff as opposed to
                   objective evidence ..................................................................................................12

                d. The R&R errs in misstating the Plan’s definition of “disability.” ........................14

                e. The R&R erroneously uses Pike’s attorney’s arguments in briefing as findings but
                   these are not supported by the AR and are contrary to the law ............................15

                f. The R&R cherry-picks from the AR instead of reconciling the evidence as the plan
                   administrator must do in its benefits decision ......................................................18

      II. The R&R relies on law outside this Circuit that is contrary to the way the Fifth Circuit
          will decide these issues ......................................................................................................20

      III. The R&R purports to award Plaintiff attorney’s fees without any motion practice and
           based on erroneous factual and legal conclusion ...............................................................22

  CONCLUSION............................................................................................................ 25




                                                                        i
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 3 of 30 PageID #: 5094




                                                TABLE OF AUTHORITIES

                                                                                                                              Page(s)

  Cases

  Abiona v. Thompson,
     237 F. Supp. 2d 258 (E.D.N.Y. 2002) .....................................................................................12

  Anderson v. Cytec Indus., Inc.,
     619 F.3d 505 (5th Cir. 2010) ...............................................................................................5, 21

  Ariana M. v. Humana Health Plan of Texas, Inc.,
     No. H-14-3206, 2018 WL 4384162 (S.D. Tex. Sept. 14, 2018) (appeal filed) ............... passim

  Audino v. Raytheon Company Short Term Disability Plan,
     129 F. App’x 882 (5th Cir. 2005) (unpublished) .....................................................................14

  Black & Decker Disability Plan v. Nord,
     538 U.S. 822 (2003) ......................................................................................................... passim

  Corry v. Liberty Life Assur. Co. of Boston,
     499 F.3d 389 (5th Cir. 2007) .......................................................................................13, 22, 24

  Crider v. Highmark Life Ins. Co.,
     458 F. Supp. 2d 487 (W.D. Mich. 2006) .................................................................................18

  Ellis v. Liberty Life Assur. of Boston,
      394 F.3d 262 (5th Cir. 2004) ...................................................................................................11

  Hans v. Unum Life Ins. Co.,
     No. CV 14-02760-AB, 2015 WL 5838462 (C.D. Cal. Oct. 5, 2015) ......................................20

  Hilton v. Ashland Oil Inc.,
      103 F.3d 124 (5th Cir. 1996) (unpublished) ....................................................................8, 9, 22

  Hines v. Unum Life Ins. Co. of America,
     2018 WL 6599404 (N.D. Ohio Dec. 17, 2018) .......................................................................22

  Holden v. Blue Cross & Blue Shield of Tex., Inc.,
     No. H-07-2008, 2008 WL 4525403 (S.D. Tex. Sept. 30, 2018) ..............................................20

  Iron Workers Local No. 272 v. Bowen,
      624 F.2d 1255 (5th Cir. 1980) .................................................................................................22

  Mazur v. Hartford Life & Acc. Co.,
    No. CIV.A 06-01045, 2007 WL 4233400 (W.D. Pa. Nov. 28, 2007) ...............................11, 12



                                                                    ii
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 4 of 30 PageID #: 5095




  Metropolitan Life Ins. Co. v. Glenn,
     554 U.S. 105 (2008) .................................................................................................................23

  Reetz v. Hartford Life & Accident Insurance Co.,
     294 F. Supp. 3d 1068 (W.D. Wash. 2018) ...............................................................................21

  Regula v. Delta Family Care Disability Survivorship Plan,
     266 F.3d 1130 (9th Cir. 2001), cert. granted, judgment vacated, 539 U.S. 901
     (2003) .......................................................................................................................................21

  Schexnayder v. Hartford Life & Accid. Ins. Co.,
     600 F.3d 465 (5th Cir. 2000) ...................................................................................................23

  US Airways, Inc. v. McCutchen,
     569 U.S. 88 (2013) .....................................................................................................................6

  Vercher v. Alexander & Alexander, Inc.,
     379 F.3d 222 (5th Cir. 2004) ...............................................................................................3, 21

  Wilkins v. Baptist Healthcare Sys., Inc.,
     150 F.3d 609 (6th Cir. 1998) .............................................................................................13, 16

  Statutes

  29 U.S.C. § 1132(g)(1) ..................................................................................................................22

  Other Authorities

  29 C.F.R. § 2560.503-1....................................................................................................................6

  Fed. R. Evid. 401 .............................................................................................................................7




                                                                          iii
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 5 of 30 PageID #: 5096




         Hartford Life and Accident Insurance Company (“Hartford”) respectfully objects to the

  Report and Recommendation (“R&R”) filed in this matter on January 31, 2019 (Doc. 33), which

  erroneously finds that Hartford improperly ceased payment of Plaintiff Gina Pike’s long-term

  disability ERISA claim.1 Under this Court’s de novo review and for all of the reasons stated here

  and in its underlying briefing (Docs. 25, 26, 29), Hartford asks the Court to reject the R&R and

  issue an Order granting judgment in favor of Hartford.

                                        Preliminary Statement

         The erroneous factual findings in the R&R lead to the application of the wrong law,

  which in turn leads to a R&R that is contrary to the law of the Supreme Court, the Fifth Circuit,

  and district courts within the Fifth Circuit. Under de novo review, no deference is afforded to the

  administrator’s ERISA disability termination decision. But the court must weigh the evidence in

  the administrative record (“AR”) governed by what the administrator is required to do (or not do)

  under the law in analyzing whether the claimant has met her burden of proving disability under

  the plan. See Ariana M. v. Humana Health Plan of Texas, Inc., No. H-14-3206, 2018 WL

  4384162, at *12 (S.D. Tex. Sept. 14, 2018) (appeal filed) (“De novo review requires that the

  court apply the same standard as the plan administrator in deciding whether the benefits were

  owed under the plan’s terms.”). Stated another way, nothing about de novo review changes the

  long-standing legal principles for administration of an ERISA claim under the terms of the plan.

         The R&R fails to follow long-standing ERISA principles and fails to apply the terms of

  the plan. Instead, it purports to turn long-standing ERISA law and the plan language on their

  head by, for example, applying the treating physician rule and giving deference to Pike’s treating

  physician, relying on outdated records to find present disability, elevating subjective complaints



         1
             No party consented to a U.S. Magistrate Judge. JSR, Doc. 9.
                                                   1
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 6 of 30 PageID #: 5097




  by Pike over objective medical evidence, conflating a diagnosis of chronic pain or back

  condition with “disabling” under the plan, adopting Pike’s counsel’s arguments as fact, and

  cherry-picking from the AR to reach its recommendation, instead of reconciling evidence as an

  administrator like Hartford must do in its benefits determination. These factual and legal errors

  lead the R&R to look to a district court case within the Ninth Circuit that does not represent how

  the Fifth Circuit views these issues. Finally, without a motion or briefing, the R&R issues

  erroneous findings of fact to recommend an award of attorney’s fees and costs to Pike, while

  applying the wrong law and reaching the wrong conclusions.

                                          OBJECTIONS

  I.     The R&R fails to follow long-standing ERISA principles and the plan language
         which leads to erroneous findings of fact and legal conclusions.

         a.      The R&R errs in applying the treating physician rule and giving deference to
                 Pike’s treating physician over independent reviewing physicians.

         The R&R commits error by giving the treating physicians more weight because of their

  in-person observation of “the effect of [Pike’s] chronic pain [and ability to] assess[] her

  credibility.” R&R pp. 50-51 (“First, [the appeal independent medical review (“IMR”)] Dr.

  Lewis did not examine Plaintiff in person. . . . Here, the treating physicians’ relationships with

  Plaintiff allowed them to personally observe the effects of Plaintiff’s diagnoses and assess the

  credibility of her reports of pain.”). The R&R finds the treating physicians “more reliable and

  probative” because of their long-standing relationships with Pike and their personal observations

  of Pike. Id. p. 51. This is erroneous under governing case law in this Circuit and under the plain

  language of the Plan.

         Nothing about de novo review changes precedent on the treating physician rule, which

  states that in an ERISA case, the court is not to apply the treating physician rule applicable in



                                                  2
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 7 of 30 PageID #: 5098




  Social Security cases, where the opinion of a treating physician is entitled to more weight than

  that of non-treaters. In Black & Decker Disability Plan v. Nord, 538 U.S. 822 (2003), the

  Supreme Court concluded that ERISA does not require deference to the treating physician. The

  Court explained:

         Nothing in the Act itself . . . suggests that plan administrators must accord special
         deference to the opinions of treating physicians. Nor does the Act impose a
         heightened burden of explanation on administrators when they reject a treating
         physician’s opinion.

  Id. at 831. This is consistent with the Department of Labor (DOL), which is the agency with

  authority to regulate ERISA. Id. Nowhere in the detailed regulations governing ERISA disability

  benefit claims is there a treating physician rule. See id. (citing 29 C.F.R. § 2560.503-1). Indeed,

  the DOL expressly opposed the treating physician rule in its amicus brief filed in Nord in support

  of the plan. See id. at 830 (explaining the DOL argued the Ninth Circuit “erred in equating the

  two [statutory regimes]” of ERISA and SSA). Moreover, the Fifth Circuit follows Nord and

  recognizes that “ERISA does not require plan administrators to accord special deference to

  opinions of treating physicians.” Vercher v. Alexander & Alexander, Inc., 379 F.3d 222, 233 (5th

  Cir. 2004).

         The no-deference-to-the-treater rule for plan administrators has not changed under de

  novo review. In Ariana M., on remand to the Southern District of Texas, the district court

  recognized on de novo review that “[p]recedent forecloses th[e] argument” that treating

  physicians’ opinions are owed greater deference than the reviewing physicians. 2018 WL

  4384162, at *16 (citing Nord, 538 U.S. at 834, and Vercher, 379 F.3d at 233). In fact, the

  rationale in Nord reveals that the no-treating-physician rule in ERISA cases does not turn on

  standards of review. 538 U.S. at 832 (“And if a consultant engaged by a plan may have an

  ‘incentive’ to make a finding of ‘not disabled,’ so a treating physician, in a close case, may favor

                                                   3
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 8 of 30 PageID #: 5099




  a finding of ‘disabled.’”); id. at 834 (courts have no warrant to require administrators to accord

  special weight to treaters or to impose burdens of explanation when administrators credit

  conflicting evidence). In sum, the case law is contrary to the R&R’s finding that it can give more

  weight to a treating physician’s conclusions in de novo review. To the contrary, the Court must

  still look at this in the same way that the administrator is required to look at the evidence in the

  AR, which provides no deference to the treating physician.

         The district court in Ariana M. also rejected on de novo review the corollary finding the

  R&R makes here, that observation and ability to account for subjective symptoms such as “her

  reports of pain” make the treating physician more reliable and probative than the IMR Dr. Lewis.

  R&R p. 51. The Ariana M. district court found that Humana hired board-certified physicians to

  review her subjective symptoms, that the independent reviewers spoke with Ariana M.’s

  attending physicians to hear their observations and opinions, and that the independent reviewers

  then made independent decisions. Ariana M., 2018 WL 4384162, at *16. Ultimately, the

  independent reviewers agreed on certain facts but differed in their conclusions. Id.

         That is what the IMR Dr. Lewis did here: Dr. Lewis reviewed Pike’s medical records and

  other evidence, including a review of her subjective symptoms (AR 1343, 1348-1350); he spoke

  with one of her treating physicians and attempted to speak with another (AR 1348); and he made

  an independent decision based on his review (AR 1342-1351).             He acknowledged Pike’s

  “multiple surgeries” and took into account the “chronic nature of her symptoms.” AR 1349. He

  also considered her subjective complaints and their claimed impact on her abilities. AR 1348.

  But in his review of the diagnostic studies and objective medical evidence—which included

  records of Pike’s other treating physicians, Dr. Park and Dr. Sanghvi, both of whom indicated

  there were no specific activity limitations or restrictions on Pike (AR 1347-48; AR 1-7; AR



                                                   4
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 9 of 30 PageID #: 5100




  1352;2 AR 1564), and included a review of her medical history and any objective testing related

  to her back condition—he found “no neurological deficit[]” and “no objective findings that

  would prevent her ability for sustainable work 40 hours per week.” AR 1350. Dr. Lewis also

  reached out to Dr. Gajraj and Dr. Sanghvi to discuss their recommendations on restrictions and

  limitations. AR 1348, 1351-53. Dr. Sanghvi responded, advising that her scope of treatment

  would not result in any restrictions or limitations for Pike but that Dr. Gajraj should be consulted

  for any limitations due to pain. AR 1352. Dr. Lewis tried to do just that—leaving detailed

  messages for Dr. Gajraj—but never received any response. AR 1348.3

         The district court in Ariana M. also rejected the finding the R&R reached here—that

  failure of medical reviewers to personally examine the claimant calls their evaluations into

  question. 2018 WL 4384162, at *13 n.8. See R&R p. 51 (“Dr. Lewis, because he did not

  personally examine Plaintiff, could not have observed the effect of Plaintiff’s chronic pain or

  assessed her credibility.”). This finding is contrary to Fifth Circuit law and should be rejected.

  See Anderson v. Cytec Indus., Inc., 619 F.3d 505, 515 (5th Cir. 2010) (“That the independent

  experts reviewed Anderson’s records but did not examine him personally also does not invalidate

  or call into question their conclusions.”).

         Not only are the R&R’s findings and conclusions regarding the reliability, probative

  value, and credibility of the treater physicians over independent medical reviewers contradicted

         2
            Dr. Sanghvi saw Pike in October 2016 to get her established as a patient. AR 1352. Pike
  had not had a primary care doctor since 2012. AR 6.
          3
            A plan administrator should not be penalized when a treating physician ignores calls by
  IMRs to discuss restrictions and limitations or where the IMR is attempting to reconcile
  subjective and objective medical evidence. The R&R’s findings in this case have the impact of
  rewarding a treating physician who engaged in this conduct, which is contrary to the policy
  behind the administrative process and the goal of the administrator to reconcile medical evidence
  and make determinations under the plan in the administrative review process. Time and time
  again, Hartford or independent physician reviewers attempted to reach Dr. Gajraj to discuss the
  objective evidence and he never returned phone calls or made himself available for discussion.
                                                   5
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 10 of 30 PageID #: 5101




   by case law, these R&R findings are improper based on the plain language of the Plan. See US

   Airways, Inc. v. McCutchen, 569 U.S. 88, 101 (2013) (“The plan, in short, is at the center of

   ERISA”).4

          The Plan does not require a physical examination or in-person consultation; it requires

   only that Hartford consult with a medical professional having the appropriate training and

   experience (neither of which is challenged in this case). The Plan states that “[w]hen deciding an

   appeal that is based in whole or part on medical judgment, we will consult with a medical

   professional having the appropriate training and experience in the field of medicine involved in

   the medical judgment and who is neither an individual consulted in connection with the initial

   benefit decision, nor a subordinate of such individual.” Doc. 17-1 at 34 of 37. Hartford also

   faces time limitations for reaching a decision on appeal. Id. The requirements in the Plan are in

   accordance with ERISA regulations. See 29 CFR § 2560.503-1. It is therefore improper for the

   R&R to give the treating physician more weight when the Plan language allows Hartford to seek

   an expert of its choosing with the appropriate qualifications for consultation in the Plan’s

   consideration of Pike’s claim.

          The R&R findings of fact and law on Pike’s treating physician are the lynchpin of the

   Magistrate Judge’s recommendation that Pike meets the Plan definition of “disability.” See R&R

   p. 53 (“in determining whether Plaintiff is capable of performing the essential duties of any

   occupation, the Court accords significant weight to the evaluation of Plaintiff by her treating

   physicians . . . .”). Without these erroneous findings, the recommendations in the R&R fail.

          b.      The R&R improperly relies on outdated records for its conclusion on present
                  disability.

          4
             “The Policy alone is the only contract under which payment will be made.” Doc. No.
   17-1, at 13 of 37. “The Policy is incorporated into, and forms part of, the Plan.” Doc. No. 17-1,
   at 31 of 37.
                                                   6
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 11 of 30 PageID #: 5102




          The R&R repeatedly relies upon outdated records for its conclusion that “[Pike’s]

   functional impairments persisted beyond December 14, 2016.” See, e.g., R&R p. 39 (citing AR

   from 2008, 2009, 2011); id. p. 37 (reciting the “relevant evidence” as “severe back pain since at

   least 2002”; her pursuant of “aggressive surgical treatment” in 2008).5 The R&R also repeatedly

   relies upon Hartford’s notations of outdated records for its findings that Pike is currently unable

   to work on a full time basis. See, e.g., id. pp. 10, 13, 14 (citing AR 949, 935, 922, 921); id. at 39

   (“Hartford previously determined Plaintiff could not perform the essential duties of any

   occupation after the definition of ‘disabled’ changed on April 29, 2010.”); id. p. 40 (“Hartford

   paid LTD benefits under the more restrictive definition of ‘disabled’ for over six years . . . .”); id.

   p. 41 (“On July 17, 2015, Hartford determined it was unreasonable to expect Plaintiff to return to

   full time gainful employment . . . .”).

          The first and fatal problem with the R&R’s use and analysis of outdated records to prove

   disability is that it shifts the burden of proof. Although the R&R pays lip service to the burden

   of proof (R&R pp. 35-36), its findings impermissibly shift the burden of proof to Hartford to

   show that Pike is no longer disabled: “The Court, having considered all of the evidence relied

   upon by Hartford in justifying its termination of benefits, finds no evidence of improvement in

   Plaintiff’s condition since Hartford previously found she was unable to sustain full time work in

   any occupation.” R&R p. 55 (emphasis added); see also id. pp. 39-40 (“Hartford previously

   determined Plaintiff could not perform the essential duties of any occupation after the definition

   of ‘disabled’ changed on April 29, 2010. . . . Here, Hartford paid LTD benefits under the more

          5
            It is unclear how these outdated records could support a finding that Pike’s “functional
   impairments persisted beyond December 14, 2016.” R&R p. 39 (citing AR 1925, 955, 956, 963-
   64, 2215-2218, 922). Pike was not on her current medication regimen at the time of any of these
   records. See AR 39 (10/7/2011 “CHANGE Pain medication . . . to get better pain control for
   more functionality”). See Fed. R. Evid. 401.
                                                     7
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 12 of 30 PageID #: 5103




   restrictive definition of ‘disabled’ for over six years, until December 14, 2016; thus, the Court

   would expect to see evidence of improvement in the record.”). The R&R concludes that “it was

   improper for Hartford to cease Plaintiff’s LTD benefits.” Id. p. 55.6

          Under the R&R’s rationale and findings, once disabled and once benefits have been paid,

   an administrator cannot cease payments unless it can show that the claimant has improved. This

   is contrary to what the Fifth Circuit has said about the burden of proof on disability claims under

   the “any occupation” standard.      Hilton v. Ashland Oil Inc., 103 F.3d 124 (5th Cir. 1996)

   (unpublished) (abuse of discretion standard of review).

          The Fifth Circuit recognizes that it is impermissible to reverse the burden of proof to the

   ERISA administrator. In Hilton, Prudential attempted to obtain specific information from the

   plaintiff’s treaters but they did not answer the questions presented by Prudential. Id. at *4

   (“Significantly, the claims administrator received no additional information from that physician

   or from Hilton.”). Although the Fifth Circuit acknowledged the district court’s “talismanic

   recitation” regarding the burden of proof, the lower court had “in actuality . . . shifted the burden

   of proof from Hilton to the plan administrator.” Id. at *6. By finding “that the evidence

   available to the Plan administrator is insufficient to support a finding that Hilton was not

   disabled”, the district court improperly shifted the burden to the administrator to find sufficient

   evidence to eschew disability. Id. Compare R&R pp. 39-40, 55.

          What the R&R does in this case is impermissible under Fifth Circuit standards:

          It was not the plan administrator’s burden to find sufficient evidence to eschew
          disability; rather, it was Hilton’s burden to submit sufficient satisfactory medical
          evidence to establish that he was disabled. By requiring the claimant to collect
          and submit evidence that he is so severely disabled that he cannot perform the

          6
            To the extent the R&R’s findings attempt to impose a “heightened” burden of
   explanation on Hartford’s independent reviewing physicians, when they rejected Pike’s treating
   physician’s Dr. Gajraj’s opinion, such an attempt is improper under Nord, 538 U.S. at 831.
                                                    8
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 13 of 30 PageID #: 5104




          duties of any occupation, a presumption of ability (i.e., a presumption against
          disability) clearly exists. We reiterate for emphasis that it is not incumbent on the
          plan administrator to make a ‘finding’ that Hilton was ‘not disabled’; rather, it is
          incumbent on Hilton to adduce positively probative evidence sufficient to support
          a finding that he was disabled.

   103 F.3d 124, at *6. By finding that “it would expect to see an improvement” given Hartford’s

   prior payment, by finding no “justif[ication] [for] [Hartford’s] termination of benefits” given it

   previously found disability, and by finding that it “would expect to see evidence of improvement

   in the record”, the R&R impermissibly shifted the burden of proof to Hartford. This error infects

   the R&R and requires this Court’s full reconsideration on de novo review.

          The other problem with the R&R’s findings and analysis focusing on the outdated

   medical records, outdated notations by Hartford in the claims notes, and the outdated offers of

   settlement and payments is that those records, notations, offers, and payments are not “positively

   probative evidence” that Pike is currently disabled. Put simply, past records do not serve to

   prove present disability. The old records are simply comparison points of where Pike has been

   to where she is currently, not evidence of present disability which is what the Plan requires.7

          The R&R relies heavily on Pike’s outdated medical records as relevant evidence for its

   finding Pike has a present-day disability under the Plan but fails to address notable changes in

   her current medical records. For example, the R&R emphasizes that Dr. Martin, the

   neurosurgeon that performed Pike’s extreme interbody fusion at L3-4, provided limitations in

   July 2008 that he opined were permanent. R&R at p. 37 (citing AR 1925). However, Dr. Martin

   last saw Pike in September 2008. AR 782. The IME was conducted in September 2016. It

   follows that limitations based on an October 2016 physical examination of Pike better reflect
          7
            The R&R repeatedly looks to AR 913-14, which is a Hartford claims notation on July
   24, 2015, that when read in context, is based entirely on Pike’s self-reporting to Hartford, and
   that precedes Hartford’s receipt of updated medical records from Dr. Gajraj in June 2016. AR
   1740-49.
                                                    9
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 14 of 30 PageID #: 5105




   Pike’s present day functionality. Compare Dr. Martin’s limitations at AR 1925 (sit for no more

   than two hours in a day, stand for no more than two hours per day, and walk for no more than

   two hours per day), with the IME’s limitations at AR 1530 (sit up to six hours a day, stand up to

   two hours a day, walk up to two hours a day).

          Similarly, the R&R leans heavily on outdated notations in the claims notes by Hartford at

   the time of Hartford’s previous determinations that Pike met the definition of “disability” under

   the Plan earlier in the administration of the claim. See, e.g., R&R p. 12 (quoting AR 941, a

   notation dated April 22, 2010); id. p. 14 (quoting AR 926, a notation dated February 20, 2011);

   id. p. 14 (citing AR 922, a notation dated June 4, 2011); id. p. 15 (citing AR 912, a notation

   dated July 17, 2015); id. pp. 15-16 (citing AR 913-14, a notation dated July 24, 2015); id. p. 16

   (citing AR 909, notation dated April 22, 2016). The R&R uses these records as “relevant

   evidence” to conclude Pike has met her present-day burden of disability and later uses these

   records to justify an award of attorney’s fees for Pike. See id. p. 41 (relying on AR 913-14

   notation dated July 24, 2015).

          The R&R fails to acknowledge, however, that its reliance on these outdated notations is

   undercut by the AR itself. All of these outdated notations occur before Hartford obtained Pike’s

   updated medical records from Dr. Gajraj for six office visits between February 17, 2015, and

   May 6, 2016. See R&R p. 18 (finding Hartford received these records in June 2016) (citing AR

   1740-49).   These treating physician records opine that Pike is taking her “medication as

   prescribed without significant side-effects and is gaining benefit in terms of analgesia and

   increased function.” AR 1742-46, 1749. The most recent May 6, 2016 record further states that

   Pike “is doing well overall” and “[h]er current medications are effective.” AR 1742 (Pike is

   “alert, oriented,” “[g]ood remote memory[,] [a]dequate attention span and able to concentrate”).



                                                   10
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 15 of 30 PageID #: 5106




          Despite finding that Hartford did not obtain these 2015 and 2016 treating physician

   records until June 2016 (R&R p. 18 (citing AR 1740-49)), the R&R inexplicably concludes that

   claims notations from before Hartford obtained the updated Dr. Gajraj records are relevant to

   present-day disability. But the 2015 and 2016 records clearly provided Hartford with more recent

   information on which to base its decision—information Hartford simply did not have and could

   not have considered at the time of those earlier notations. Moreover, these outdated notations in

   the claims notes in the AR rely on Pike’s subjective reporting, not on objective medical

   determinations. Proper claims administration says that the administrator should record what the

   claimant is stating and reporting to the Plan on her claim; but notations of subjective statements

   by Pike to Hartford does not mean there is “disability” under the Plan.

          Additionally, Hartford is not aware of a single federal case using outdated claims

   notations (including outdated lump sum settlement offers or assessments of claims administrators

   leading up to making a settlement offer) to find present-day disability or to impugn motive to the

   administrator (which the R&R does on attorney’s fees, see R&R p. 58). The R&R cites to no

   cases in its findings. All of the case law Hartford found and addressed in its brief states that

   lump sum settlement offers or prior payments are irrelevant to a disability claim. See Doc. 26 at

   19-20 (citing Reagan v. First UNUM Life Ins. Co., 39 F. Supp. 2d 1121, 1125 (C.D. Ill. 1999)

   (concluding that lump sum decision-making and offers are not admissible to prove liability for

   the claim and are irrelevant to current disability); Mazur v. Hartford Life & Acc. Co., No. CIV.A

   06-01045, 2007 WL 4233400, at *15 (W.D. Pa. Nov. 28, 2007) (failing to consider lump sum

   offers as either evidence of disability or evidence of motive behind benefits termination); cf. Ellis

   v. Liberty Life Assur. of Boston, 394 F.3d 262, 273-74 (5th Cir. 2004) (the administrator has no

   heightened level of review for determination of present entitlement to benefits based on prior



                                                    11
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 16 of 30 PageID #: 5107




   entitlement and payment). Stated another way, these outdated records do not prove Pike is

   currently disabled.

          The R&R fails to address the cases cited by Hartford on the irrelevancy of prior payments

   or settlement offers or outdated records. Hartford respectfully submits that its cited cases have

   the correct view, and that the Court should reject the R&R’s findings and conclusions on the

   outdated records.

          c.      The R&R wrongly relies on subjective complaints by the Plaintiff as opposed to
                  objective evidence.

          The R&R heavily relies upon Pike’s subjective complaints. For example, the R&R

   erroneously concludes that “[treating pain management physician] Dr. Gajraj’s comments that

   Plaintiff was ‘gaining benefit in terms of analgesia and increased function’” is not compelling

   because Pike still had subjective complaints of pain. Id. p. 43.8 And the R&R faults Hartford for

   not factoring in her cognition and ignoring her statements about cognitive impact (id. p. 43-44),

   even though Hartford considered all of the medical and other evidence.9 See AR 973-78, AR

   985-92.

          The AR shows that all of this was factored in by Hartford in its benefits determination.

   As a threshold matter, Hartford noted that Pike’s lengthy and detailed letters and completed

   questionnaires undermined her complaints of cognitive impairment. AR 1302. The R&R quotes



          8
              “‘Analgesia’ simply means relief of pain.” Abiona v. Thompson, 237 F. Supp. 2d 258,
   262 n.1 (E.D.N.Y. 2002).
            9
              The R&R relies heavily on the impact of narcotics on Pike but does so based on old
   records. R&R pp. 40-41 (citing AR 912-14, 922). At the time of the records cited, Pike was on a
   completely different medication regimen. See AR 39 (10/7/2011 “CHANGE Pain medication
   . . . to get better pain control for more functionality”); compare R&R p. 13 (citing AR 935 for
   finding that “medications did little to alleviate her pain”, with a notation from November 2,
   2010, which states, as it pertains to medications, that “[Dr. Bernstein] has jus[t] been switching
   the medications to see what works best” and at the time her medications were hydrocodone,
   Sentanyl patch, Vivelle patch, Sexosenadine, Fluticasone Propionate, Voltaren Gel).
                                                  12
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 17 of 30 PageID #: 5108




   heavily from Pike’s detailed writings, but does not address how they contradict Pike’s position

   that she was incapable of performing detailed tasks. R&R at p. 45 (citing AR 1787, portion of

   July 13, 2015 completed questionnaire). Additionally, the records of all three treating physicians,

   Drs. Gajraj, Park, and Sanghvi, were evaluated and considered, and they were contacted by

   Hartford or the IME or IMR. See, e.g., AR 1564, 1348, 1352. The IME and IMR took all

   available evidence and documentation into account in evaluating whether Pike had any

   restrictions and limitations, including her subjective complaints of pain and her subjective

   complaints concerning her medications. AR 1342-43, 1348 (IMR Dr. Lewis); AR 1528-30 (IME

   Dr. Sklar). They concluded that the objective medical evidence was stronger and more probative

   than the subjective complaints, something that the Fifth Circuit has previously acknowledged is

   appropriate for an administrator. See AR 1528-30; AR 1342-50. Cf. Corry v. Liberty Life Assur.

   Co. of Boston, 499 F.3d 389, 400-403 (5th Cir. 2007) (finding no abuse of discretion where

   administrator concludes that objective medical evidence outweighs subjective complaints). But

   her subjective complaints were repeatedly acknowledged by Hartford throughout the claim.

          Nothing about de novo review changes the fact that an administrator—and a court on de

   novo review—must be able to evaluate not only subjective statements by the claimant seeking

   benefits but also what the objective evidence shows. Wilkins v. Baptist Healthcare Sys., Inc.,

   150 F.3d 609, 614 (6th Cir. 1998) (on de novo review, lack of objective evidence showing the

   basis for the subjective complaints of pain by the claimant). De novo review does not mean the

   administrator must take as the final word on “disability” under the plan a claimant’s subjective

   statements on her restrictions and limitations. If the objective evidence on restrictions and

   limitations is heavier than the subjective evidence, as it is here, then nothing about de novo

   review should prevent an administrator from making the determination that “disabled” is not met



                                                   13
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 18 of 30 PageID #: 5109




   under the plan based on the evidence as a whole. See AR 973-78, 985-92. Hartford’s analysis as

   the administrator followed exactly what courts have said administrators are to do with subjective

   and objective evidence. See id. The R&R’s findings otherwise are erroneous.10

           d.     The R&R errs in misstating the Plan’s definition of “disability.”

           The R&R makes findings that imply a diagnosis is the same as “disability.”              By

   repeatedly noting each time a treater diagnosed Pike, the R&R frames the dispute as whether

   Pike has been diagnosed with various back conditions or chronic pain, not whether those back

   conditions or pain continue to result in disabling symptoms. See, e.g., R&R p. 37 (Plaintiff has

   suffered from severe back pain since 2002); id. p. 44 (noting “Plaintiff’s condition, her pain, and

   the side effects from her medications”); id. p. 51 (discussion of inability of IMR Dr. Lewis to

   observe Pike’s “diagnosis” and “reports of pain”). This is not proper under the language of the

   Plan.

           A diagnosis is not a condition of coverage under the Plan. Rather, the Plan turns on

   Disability as defined by the Plan. Disabled or Disability means that Pike is prevented from

   performing one or more of the Essential Duties of Any Occupation. Doc. 17-1 at 26-27 of 37.

   Pike’s ability to work the number of hours in the regularly-scheduled workweek for any

   occupation for which she is qualified by education, training or experience and that meets an




           10
              The R&R cites Audino v. Raytheon Company Short Term Disability Plan, 129 F.
   App’x 882 (5th Cir. 2005) (unpublished), for the proposition that an administrator must consider
   subjective complaints of pain. R&R p. 50. Hartford did this, as did each of its independent
   reviewing physicians. The Audino case is distinguishable because there, in determining whether
   the claimant could meet an own occupation definition for short term disability benefits, the
   employer provided a list of the tasks the claimant would be required to do in her specific job.
   The defendant there did not analyze the effect of her medical condition on those specific tasks. In
   contrast, here, Hartford did that analysis with the EARs and EAR addendums. Pike presented no
   evidence in the AR to contradict the final EAR and its analysis of whether she can meet the
   requirements of the Plan’s “any occupation” standard.
                                                   14
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 19 of 30 PageID #: 5110




   earnings potential threshold as defined by the Plan language, means she is not disabled. See AR

   973-78, 985-92.

          Thus, contrary to the R&R’s findings, the administrator must determine not whether Pike

   has a diagnosis or a condition, but whether she can perform the essential duties of any

   occupation. This means the administrator must determine whether there are supported physical

   and mental limitations for the claimant, and whether in the context of those limitations, the

   claimant is rendered incapable of performing job duties of any occupation that meet the earnings

   standard, as defined by the Plan.

          The R&R also makes findings that reduce the Plan’s definition of “Disabled” or

   “Disability” to mean Plaintiff is “disabled” unless she is capable of “high-level” or high-paying

   jobs. R&R pp. 24, 26, 49. In other words, it solely focuses on the definition’s earnings

   requirement. These purported findings reduce the import of the employability analyses Hartford

   conducted. The analysis married the claimant’s physical capabilities, education, training, work

   history, and the definition’s earnings requirement. AR 1926-33 (EAR), 1508-19 (First EAR

   Addendum), 1323-39 (Second EAR Addendum). The fact that Hartford’s last employability

   analysis (AR 1323-39) identified “high-paying” jobs should not overshadow the fact that the jobs

   also suited Pike’s overall functionality, including her physical and mental capacity for work

   based on the opinions of two treating physicians and two independent reviewing physicians.

          e.      The R&R erroneously uses Pike’s attorney’s arguments in briefing as findings but
                  these are not supported by the AR and are contrary to the law.

          The R&R improperly relies upon Pike’s counsel’s arguments as fact in several places,

   without evidence in the AR. These “findings” are outside the AR and they undermine the

   administrative review process, which was Pike’s opportunity to establish anything she wanted in

   the record on review for this Court. It is improper for the R&R to take Pike’s counsel’s

                                                  15
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 20 of 30 PageID #: 5111




   arguments from briefing in the lawsuit as fact where that fact is not stated or supported by the

   AR. See Wilkins v. Baptist Healthcare Sys., 150 F.3d 609, 616 (6th Cir. 1998) (on de novo

   review court must not look beyond actual record that was before the plan administrator).

             First, nowhere in the AR is there support for the R&R’s finding that “[t]he SSA’s

   determination that Plaintiff remains Totally Disabled under its standards, as of April 10, 2017, is

   further evidence [of Disability under the Plan].” R&R pp. 54-55. Rather, the R&R makes clear

   this is coming from Pike’s argument in her brief. Doc. 17 at 12, 14; see also R&R p. 53, n.26.

   But the AR says nothing of the sort, and this position on the meaning of the April 10, 2017 letter

   was not presented by Pike in the administrative appeal process and is not proper for this Court’s

   review.        The AR contains the letter dated April 10, 2017, but it says nothing about Pike

   remaining Totally Disabled under the SSA’s standards, as the R&R finds. See AR 1361. Rather,

   it states only that the SSA has decided it is not going to review Pike’s SSD case at this time. Id.

   As Hartford pointed out, the regulations make clear that the SSA might waive its disability

   review for a wide variety of reasons, including based on its capacity for case reviews, backlog of

   pending reviews, projected number of new applications, and projected staffing levels. Doc. 26, at

   18 n.38.11 These R&R findings are speculative, erroneous, and not supported by the AR. And

   they lead to erroneous legal conclusions, as the R&R uses these findings to conclude that the



             11
              Relatedly, the AR also does not support the R&R’s statement, without citation to the
   AR, that “Hartford advocated Plaintiff’s cause before the SSA.” R&R p. 54. The R&R favorably
   cites from Plaintiff’s argument in her counsel’s appeal letter (R&R p. 54 (citing AR 1397)), but
   completely ignores the Plan language that it is a condition that she apply and that her benefits are
   reduced by other income, which includes social security disability income. See Doc. 17-1 at 24
   of 37 (“You must apply for Social Security disability benefits when the length of Your Disability
   meets the minimum duration required to apply for such benefits.”); id. at 28 of 37 (“Other
   Income Benefits includes social security disability benefits). The Plan also has other important
   features, including return to work incentives. See, e.g., Doc. 17-1 at 19 of 37. Regardless, Other
   Income Benefits, which includes social security disability benefits, are deducted from the
   calculation of monthly benefit, by the plain language of the Plan. Id.
                                                   16
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 21 of 30 PageID #: 5112




   Social Security Administration determination is “evidence that Plaintiff is both unable to perform

   the essential duties of any occupation and that she is unable to earn the threshold salary under the

   Hartford policy terms.” R&R pp. 54-55. The SSA award with a physical assessment and

   “current evaluation” dated March 13, 2009 (AR 752-759), has no relevancy to whether Pike is

   disabled as of December 15, 2016—by nature of the date, it is based on outdated records and

   involves a time period for which Hartford already paid benefits. Cf. Nord, 538 U.S. at 833

   (explaining the multitude of differences between SSA and ERISA).

          Second, the R&R purports to find typographical errors in the Dr. Lewis report

   “troubling” (R&R pp. 51-52), but the problem with these R&R statements is the Court has no

   evidence in the AR that any typos on dates impact the conclusion that there were no objective

   findings that prevent Pike’s current ability to perform any occupation. The only item the R&R

   points to is not actually record evidence in the AR but argument of Pike. Id. p. 52 (“Although

   Hartford argues the error does not change the conclusions in the report, the Court is not so sure.

   According to Plaintiff, it is important . . . because it ‘suggests that she is suffering from

   Transitional Syndrome, where the prior fusion causes increased stress on adjacent levels’ and

   also implies ‘possible further deterioration in the future.’”) (quoting Plaintiff’s Mot. Doc. 17, at

   27); see also R&R p. 53 (citing Doc. 17, at 11). It is improper for the R&R to characterize an

   argument from counsel about what medical evidence “suggests” or “implies” as a finding. The

   R&R never identifies any impact in the AR that typographical errors have on the conclusions.

   Further, the R&R ignores that Dr. Sanghvi and Dr. Park (two treating physicians) also agreed

   with Dr. Lewis’s conclusion of no restrictions or limitations, and that Dr. Gajraj never responded

   to repeated calls and inquiries to reconcile medical evidence. AR 1352 (7/13/17 questions faxed

   to Drs. Sanghvi and Gajraj; Response from Dr. Sanghvi); AR 1564 (Dr. Park completed form



                                                   17
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 22 of 30 PageID #: 5113




   that no recommendations for any specific activity limitations secondary to her condition). It is

   not possible for incorrect dates on these outdated medical records to have had an impact on Dr.

   Lewis’ opinions of Pike’s present ability as of his report of July 19, 2017. As discussed above,

   past records do not show present disability.

             f.     The R&R cherry-picks from the AR instead of reconciling the evidence as the plan
                    administrator must do in its benefits decision.

             On de novo review, the Court “must take into account all of the medical evidence, giving

   each doctor’s opinion weight in accordance with the supporting medical tests and objective

   findings that underlie the opinion.” Crider v. Highmark Life Ins. Co., 458 F. Supp. 2d 487, 505

   (W.D. Mich. 2006) (emphasis added). The R&R fails to do that, instead accepting Dr. Gajraj’s

   ultimate opinion simply because he is her treating physician, rejecting the independent medical

   reviewers, and cherry-picking other evidence from the AR to bolster its conclusion.12 This is

   contrary to what a plan administrator must do, and thus what this Court must do on de novo

   review.

             The AR shows that Hartford reviewed and considered all medical records from Pike’s

   providers. And the reviewers considered her medical history and her complaints of pain and the

   impact of her pain.      Two of her physicians stated that Pike did not require any ongoing

   restrictions or limitations from their standpoint. AR 1352, 1564. And the third of her physicians,

   Dr. Gajraj, was equivocal in his opinions. Compare AR 14 (“[e]ven limited physical exertions

             12
              For example, the R&R finds Hartford treats the video surveillance as decisive (R&R p.
   47), but the denial and appeal denial letters show that finding to be erroneous. See AR 973-78, at
   976. Hartford’s letters were clear that the video was simply one piece of evidence that Hartford
   considered. No one other than Pike has made the video surveillance the sole focus and attempted
   to turn it into a larger piece of evidence than it was. It simply corroborates that Pike has more
   physical ability than she previously reported. Another fact from the AR cherry-picked by the
   R&R is the discussion of the Sudoscan test on page 19 (citing AR 1747). The R&R fails to note
   that the AR also indicates a prior treating physician, Dr. Bernstein, had Pike do the objective
   “seated root test” and it came back negative. AR 1877-78, 1880, 1882, 1884, 1886-87.
                                                    18
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 23 of 30 PageID #: 5114




   cause her to require significant down time” and Pike’s medications “can impact cognition and

   the ability to perform detailed task”), with AR 1740-49, 9-13 at 1742-46, 1749, 10-13 (each

   record states Pike is “taking her medication as prescribed without significant side-effects and is

   gaining benefit in terms of analgesia and increased function” and the physical examination

   findings describe Pike as “alert, oriented, no signs of excess sedation,” with “[g]ood remote

   memory,” “[a]dequate attention span and able to concentrate”).

          Dr. Gajraj never bothered to contact or respond Hartford’s reviewing physicians despite

   repeated attempts. While the Hartford reviewing physicians reconciled the opinions of Dr.

   Gajraj, Pike never did, though she had an opportunity to do so through her treater Dr. Gajraj and

   through her appeal. Essentially, the R&R’s conclusions rest on the restrictions and limitations of

   one doctor, Dr. Gajraj. The other four doctors (her two treating physicians, Dr. Sanghvi and Dr.

   Park) and the independent reviewing physicians (IME Dr. Sklar and IMR Dr. Lewis) found no or

   limited restrictions or limitations. AR 1352, 1564, 1342-50, 1528-30.

          The R&R gives inappropriate weight to a single treating physician opinion and makes no

   attempt to reconcile the inconsistencies between Dr. Gajraj’s records and opinions. The R&R

   adopts Pike’s “strong suggestion” about what Dr. Gajraj “felt”—that she was experiencing

   cognitive dysfunction—without looking to what his records actually show. R&R p. 44, n.22.

   This is erroneous. The R&R’s reliance on Pike’s competency to direct her claim proceeds also is

   contradicted by Dr. Gajraj’s cognition findings. Compare AR 1740-49 (present records), with

   AR 1799 (APS 3/19/14 checks “no” for cognitive impairment). The R&R fails to account for the

   contradictions between Dr. Gajraj’s opinion letter produced in the appeal and his medical

   records. Compare AR 1740-49, with AR 14. Moreover, Pike never raised “competency” in the




                                                  19
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 24 of 30 PageID #: 5115




   AR, and her detailed letters throughout the AR and the objective findings in her medical records

   in the AR prove otherwise.

          Both the IME and IMR considered the medical and other records, Pike’s subjective

   complaints, and her medication regimen. Where the treating physicians equivocated on the

   restrictions and limitations of Pike, as here (compare AR 1352, 1564, 9-14, 1740-49), and the

   independent reviewers found no substantiation of subjective complaints with objective medical

   evidence and found that restrictions and limitations can accommodate her pain, Pike cannot meet

   her burden of proving present disability under the Plan using the AR. See Holden v. Blue Cross

   & Blue Shield of Tex., Inc., No. H-07-2008, 2008 WL 4525403, at *30-31 (S.D. Tex. Sept. 30,

   2018) (explaining that the defendant’s evidence—numerous reports from treating and consulting

   physicians—outweighed the scant, contrary evidence offered by the plaintiff). The Court should

   reject the R&R’s contrary findings and recommendation.13

   II.    The R&R relies on law outside this Circuit that is contrary to the way the Fifth
          Circuit will decide these issues.

          The R&R does not address case law cited by Hartford or rely on extant law from the Fifth

   Circuit. The R&R’s use of Ninth Circuit case law to justify these findings and conclusions is

   contrary to the law of this Circuit. Thus, this Court should reconsider the legal determinations in

   the R&R that rely on out-of-state case law and ignore relevant Fifth Circuit case law. The Fifth

   Circuit has clear precedent instructing administrators how to view LTD claims, and on de novo

   review, the Court is bound to look at the AR in accordance with those instructions.

          13
             If the logic of the R&R is followed, an administrator must pay benefits perpetually if it
   ever pays under the more stringent “any occupation” standard, and may never terminate even
   when medical records and the claimant’s own statements and actions show an ability to function
   and conduct daily living activities consistent with sedentary or light work. Cf. Hans v. Unum
   Life Ins. Co., No. CV 14-02760-AB (MRWx), 2015 WL 5838462, at *14 (C.D. Cal. Oct. 5,
   2015) (looking at average daily activities and household chores for whether plaintiff had ability
   to perform sedentary or light work).
                                                   20
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 25 of 30 PageID #: 5116




          As an example of the R&R’s reliance on out-of-state case law, the R&R tracks and very

   closely follows a district court order within the Ninth Circuit, Reetz v. Hartford Life & Accident

   Insurance Co., 294 F. Supp. 3d 1068 (W.D. Wash. 2018), that no party here cited in their briefs

   or oral argument, and prior to the R&R being issued it was not presented to the parties. Reetz

   hinges on two principles that are inconsistent with Fifth Circuit law and the way district courts in

   the Fifth Circuit are approaching ERISA disability claims on de novo review.

          First, Reetz relies on the treating physician rule and discounts an independent medical

   reviewer’s report because that physician “did not examine Ms. Reetz in person” and could not

   “personally observe the effects of Ms. Reetz’s diagnoses and assess the credibility of her reports

   of pain.” Id. at 1083. Using these findings, Reetz concludes the treating physician opinions are

   “more reliable and probative” than the IMR opinions, just as the R&R does here. R&R p.

   51. Reetz then uses the treating physician opinions to discount everything else in the record to

   conclude that the plaintiff could not perform any occupation. 294 F. Supp. 3d at 1085-

   86. However, as discussed above, these findings and legal standards are contrary to the Fifth

   Circuit. See Anderson v. Cytec Indus., Inc., 619 F.3d 505, 515 (5th Cir. 2010) (“That the

   independent experts reviewed Anderson’s records but did not examine him personally also does

   not invalidate or call into question their conclusions.”); Vercher v. Alexander & Alexander, Inc.,

   379 F.3d 222, 233 (5th Cir. 2004) (following Nord); see also Ariana M., 2018 WL 4384162, at

   *16.14 The R&R’s wholesale adoption of Reetz is error.

          Second, Reetz relies on burden shifting to the administrator based on prior records and

   prior payments that has been rejected in the Fifth Circuit. In Reetz, the court used Hartford’s

          14
             Of note, the Supreme Court has rejected the Ninth Circuit’s standards in ERISA cases.
   See Nord, 538 U.S. at 834 (Ninth Circuit, 296 F.3d 823 (9th Cir. 2002), erred by employing
   treating physician rule); Regula v. Delta Family Care Disability Survivorship Plan, 266 F.3d
   1130 (9th Cir. 2001), cert. granted, judgment vacated, 539 U.S. 901 (2003).
                                                   21
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 26 of 30 PageID #: 5117




   prior finding of disability, prior payment of disability for two years, and the earlier records to

   shift the burden to Hartford to show improvement. 294 F. Supp. 3d at 1079-80. This is contrary

   to the way the Fifth Circuit views these issues and the burden of proof in disability cases. Hilton

   v. Ashland Oil Inc., 103 F.3d 124 (5th Cir. 1996) (unpublished); cf. Corry v. Liberty Life Assur.

   Co. of Boston, 499 F.3d 389 (5th Cir. 2007) (reversed and rendered for insurer on abuse of

   discretion standard where administrator paid benefits for five years where claimant continued to

   seek medical treatment and her treater stated she would be unable to return to any type of

   “gainful employment”).

   III.   The R&R purports to award Plaintiff attorney’s fees and costs without any motion
          practice and based on erroneous factual and legal conclusions.

          The R&R’s findings in support of its recommendations for attorney’s fees and costs for

   Pike are erroneous. R&R pp. 56-59. As an initial matter, because the R&R should not be adopted

   by the Court, Hartford challenges any purported fee and cost award to Pike. Additionally, Pike

   has not moved for or met her burden of showing entitlement to fees under 29 U.S.C.

   § 1132(g)(1). Should that occur, Hartford reserves its rights to challenge that motion, both on

   the ability to recover fees and on the reasonableness of any recovery.

          However, because the R&R makes findings under the factors in Iron Workers Local No.

   272 v. Bowen, 624 F.2d 1255 (5th Cir. 1980), for a fee award to Pike, Hartford lodges these

   additional specific objections. The R&R improperly considers a purported conflict of interest in

   its analysis for a de novo case. R&R pp. 57-58. The Supreme Court has foreclosed conflict of

   interest as a factor in a de novo case. Firestone Tire & Rubber Co. v. Bruch, states that a conflict

   is “weighed as a ‘facto[r] in determining whether there is an abuse of discretion.’” 489 U.S. 101,

   115 (1989) (quoting Restatement (Second) of Trusts § 187, Comment d (1959)). The R&R’s

   analysis acknowledges as much, by relying on a district court case from Ohio, Hines v. Unum

                                                   22
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 27 of 30 PageID #: 5118




   Life Ins. Co. of America, 2018 WL 6599404 (N.D. Ohio Dec. 17, 2018), that the R&R recognizes

   is “an abuse of discretion case.” R&R p. 58.

          But for the conflicts of interest issue, the distinction between a de novo and an abuse of

   discretion case is key. Time and time again, the Supreme Court has made clear that a conflicts

   analysis comes into play only on the abuse of discretion standard. Metropolitan Life Ins. Co. v.

   Glenn, 554 U.S. 105, 115 (2008); Bruch, 489 U.S. at 115. The Fifth Circuit recognizes this

   distinction, and has provided the types of things indicating a “conflict of interest [that] actually

   and improperly motivated the decision” to justify a district court’s finding a “bad faith” for

   attorney’s fees and costs. Schexnayder v. Hartford Life & Accid. Ins. Co., 600 F.3d 465, 472

   (5th Cir. 2000). As an example, the Fifth Circuit noted that if “a plaintiff shows that the insurer

   provided additional compensation for plan administrators who denied claims or that the insurer

   has a history of biased claims, then the plaintiff will have made an adequate showing of bad

   faith” for fees under an abuse of discretion analysis. Id. Ultimately, Schexnayder rejected a fee

   award because it found that the plaintiff “has not purported to benefit anyone” other than himself

   and that “both parties demonstrated merit in their claims.” Id.

          Not only is the abuse of discretion versus de novo standard key for the fees and costs

   analysis, there is simply nothing in the AR or properly before the Magistrate Judge that allowed

   her to make a “bad faith” finding for fees. First, as discussed above, it is error for the R&R to

   rely upon outdated claims notations on lump sum settlement to conclude that Hartford had a

   “preferred course of action” for the R&R to impugn bad faith. R&R p. 58. This finding is pure

   speculation and an improper reliance on Pike’s counsel’s arguments about notations in the claims

   notes. See Doc. 17, at 8-10. It is also outside of any AR evidence, and Pike did not seek to

   develop any affidavit or discovery to explain this AR evidence. Cf. R&R p. 3, n.4 (“The Court



                                                   23
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 28 of 30 PageID #: 5119




   remains within the bounds of the administrative record.”).15 The outdated claims notations also

   are contradicted by what the R&R acknowledges later, which is that in June 2016 Hartford

   obtained updated medical records from Dr. Gajraj for six office visits from February 2015 to

   May 2016. Compare R&R p. 58 (Citing AR 913-14), with R&R p. 18 (citing AR 1740-49).

          Moreover, these outdated notations are not the decision the Court is reviewing: the issue

   before this Court is not whether the outdated lump sum settlement offers or the decision-making

   behind them was proper, it is whether Pike can prove disability as of December 15, 2016. The

   findings here—i.e., that Hartford paid LTD benefits effective April 24, 2008, to December 14,

   2016 (R&R pp. 6, 25), and that upon seeking and analyzing updated medical records and new

   information from June 2016 to December 2016, including obtaining an independent medical

   review through a third party vendor as allowed by the Plan, Hartford terminated benefits (see

   R&R pp. 18-25)—refute any possible finding of bad faith. Stated differently, Hartford paid

   benefits for eight years, then terminated benefits based on its investigation and evaluation and

   opinions of two independent medical specialists. This is not a case of bad faith justifying fees

   and costs. Cf. Corry v. Liberty Life Assur. Co. of Boston, 499 F.3d 389 n. 11 (5th Cir. 2007)

   (finding “no indication that Liberty’s potential conflict of interest adversely affected the handling

   of Corry’s claim. Liberty’s review of Corry’s claim . . . demonstrated careful investigation” and

   Liberty engaged three specialists whose opinions were clear and unequivocal).

          The R&R finds that the facts of the Pike case will “deter Hartford and other insurance

   companies from similar conduct” and that these litigated issues “are common.” R&R pp. 58-59.

   But other findings in the R&R undermine these very conclusions, particularly that Pike’s medical

          15
              The R&R ignores the procedures that Hartford puts in place in the Plan, including that
   the individual reviewing the appeal gives no deference to the initial benefit decision and is a
   different individual than the person who made the initial benefit decision and is not a subordinate
   of that individual. Doc. 17-1, at 34 of 37.
                                                    24
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 29 of 30 PageID #: 5120




   history and the facts behind Hartford’s termination decision “are long and complex” and that the

   Magistrate Judge has not located “cases similar to this one from within this circuit.” Id. pp. 3, 34

   n.18

          In sum, the R&R’s findings on the “factors”—which hinge on a purported conflict of

   interest that is not applicable and not supported—are erroneous and do not support an award of

   fees and costs against Hartford.

                                            CONCLUSION

          Hartford respectfully submits that this Court should review the AR de novo, reject the

   R&R, and issue judgment for Hartford.



                                                    /s/ Jodi W. Dishman
                                                    Jodi W. Dishman
                                                    Lead Attorney
                                                    Texas State Bar No.: 24062700
                                                    Oklahoma State Bar No.: 20677
                                                    McAfee & Taft A Professional Corporation
                                                    10th Floor, Two Leadership Square
                                                    211 North Robinson
                                                    Oklahoma City, OK 73102
                                                    Telephone: (405) 235-9621
                                                    Facsimile: (405) 235-0439
                                                    E-mail: jodi.dishman@mcafeetaft.com

                                                    and

                                                    Anna E. Imose
                                                    Oklahoma State Bar No.: 32021
                                                    McAfee & Taft A Professional Corporation
                                                    Williams Center Tower II
                                                    Two West Second Street, Suite 1100
                                                    Tulsa, OK 74103
                                                    Telephone: (918) 587-0000
                                                    Facsimile: (918) 574-3031
                                                    E-mail: anna.imose@mcafeetaft.com

                                                    COUNSEL FOR DEFENDANT

                                                   25
Case 4:17-cv-00772-ALM-CMC Document 37 Filed 02/15/19 Page 30 of 30 PageID #: 5121




                                   CERTIFICATE OF SERVICE

           I hereby certify that on this 14th day of February, 2019, I electronically transmitted the
   attached document to the Clerk of Court using the ECF System for filing. Based on the records
   currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
   registrants:

   Lonnie Roach
   Bemis, Roach & Reed
   4100 Duvan Road, Bldg 1, Suite 200
   Austin, TX 78759
   Attorney for Plaintiff


                                                s/ Jodi W. Dishman
                                                Jodi W. Dishman




                                                  26
